DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
This application claims foreign priority to JAPAN Document No. 2020-177484 filed October 22, 2020.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on October 28, 2021 in which Claims 3 and 5 are amended to change the breadth of the claims and new Claims 6-12 are added.  Claims 1-12 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed October 20, 2021, October 26, 2021, and April 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (WO 00/32637 A1, provided with the IDS dated 4/08/2022).
	Applicants claim a method for producing a depolymerized cellulose ether, the method comprising a step of depolymerizing a cellulose ether by bringing the cellulose ether of 45 to 95ºC into contact with an acid aqueous solution of 55 to 98ºC to obtain a depolymerized cellulose ether.
	The Schulz WO publication discloses a process for making cellulose ether that include tumbling the particulate cellulose ether while simultaneously contacting it with an acid to partially depolymerize to a  lower molecular weight (see abstract).  The Schulz publication discloses that prior to depolymerization, the cellulose ether particulates are heated to a temperature of 50ºC to 130ºC (see page 5, lines 25-26), which embraces the step of bringing the cellulose ether of 45 to 95ºC into contact with an acid.
	The instantly claimed method for producing a depolymerized cellulose ether differs from the process disclosed in the Schulz publication by reciting an acid aqueous solution of 55ºC to 98ºC prior to contact with the cellulose ether.  However, the Schulz publication does disclose that the depolymerization reaction (with the acid) is carried out at temperatures ranging from 50ºC to 130ºC and most preferably at from 70ºC to 110ºC.  This depolymerization reaction with the acid embraces the currently claimed step of bringing the cellulose ether of 45 to 95ºC into contact with an acid solution of 55ºC to 98ºC.  
The Schulz publication also discloses that the moisture content of the particulates being restored by blending the particulates with water in the depolymerization reactor (see page 5, lines 27-29).  Under the subheading “Examples” on page 9, the Schulz publication discloses the reactor being charge with methyl cellulose and the viscosity being measured in a 2 percent aqueous solution of 20ºC (see lines 18 and 19 of page 9).  This 2 percent aqueous solution falls within the content of water in a depolymerization reaction of the depolymerization step at 1.0 to 5.0% as recited in current Claims 3 and 6 and also embraces the information recited in current Claims 4 and 7.  The Schulz publication discloses that the process thereof as being useful for making the following cellulose ethers that include methylcellulose, ethyl cellulose, hydroxyethylcellulose, hydroxyethylmethylcellulose, hydroxypropylmethyl cellulose, and hydroxybutylmethylcellulose, which embraces the cellulose ethers recited in current Claims 8-12.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Schulz patent before him to carry out the currently claimed method for producing a depolymerized cellulose ether in view of their closely related process steps and structures and the resulting expectation of obtaining similar low molecular weight cellulose ethers.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/505,926 in view of Schulz (WO 00/32637 A1, provided with the IDS dated 4/08/2022). 
Applicants claim a method for producing a depolymerized cellulose ether, the method comprising a step of depolymerizing a cellulose ether by bringing the cellulose ether of 45 to 95ºC into contact with an acid aqueous solution of 55 to 98ºC to obtain a depolymerized cellulose ether.
Copending Application No. 17/505,936 discloses a method for producing a depolymerized cellulose ether, the method comprising a depolymerization step of depolymerizing a cellulose ether with an aqueous solution of acid in the presence of a polyhydric alcohol having 2 to 6 carbon atoms.
	The currently claimed method differs from copending Application No. 17/505,936 by reciting a step of depolymerizing a cellulose ether by bringing the cellulose ether of 45 to 95ºC into contact with an acid aqueous solution of 55 to 98ºC to obtain a depolymerized cellulose ether.
	However, the Schulz publication discloses that the depolymerization reaction (with the acid) being carried out at temperatures ranging from 50ºC to 130ºC and most preferably at from 70ºC to 110ºC.  This depolymerization reaction with the acid embraces the currently claimed step of bringing the cellulose ether of 45 to 95ºC into contact with an acid solution of 55ºC to 98ºC.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,906,992 B2 (‘992) in view of Schulz (WO 00/32637 A1, provided with the IDS dated 4/08/2022). 
Both, the method of Claims 1, 2, 5 and 10 of the current application and the method of Claims 1 and 3 of the ‘992 U.S patent each disclose a method for producing a depolymerized cellulose ether comprising the steps of depolymerizing a cellulose ether with an acid to obtain a lower polymerization degree cellulose ether.
The currently claimed method differs from said claims of the  method of the ‘992 U.S patent by reciting a step of depolymerizing a cellulose ether by bringing the cellulose ether of 45 to 95ºC into contact with an acid aqueous solution of 55 to 98ºC to obtain a depolymerized cellulose ether.
	However, the Schulz publication discloses that the depolymerization reaction (with the acid) being carried out at temperatures ranging from 50ºC to 130ºC and most preferably at from 70ºC to 110ºC.  This depolymerization reaction with the acid embraces the currently claimed step of bringing the cellulose ether of 45 to 95ºC into contact with an acid solution of 55ºC to 98ºC.  

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623